DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings and Specification
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 400, 504a. Since the drawing objection involves an inconsistency with what is disclosed in the specification, the specification is also objected. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:
Claim 1, lines 16-17 state, “displacement of the tool being indicative of the position of the tool with relative to the wellbore …” This is a grammatical 
Claim 8, lines 3-4, as amended, state, “logging wellbore data with a sensor in a downhole tool including data related a formation …” This is a minor grammatical informality. It will be construed that the claim should state, “logging wellbore data with a sensor in a downhole tool including data related to a formation …”
Appropriate correction is required.

Examiner’s Note - 35 USC § 101
Claims 1-20 qualify as eligible subject matter under 35 U.S.C. 101.
The claim amendments and applicant’s arguments of 10/15/21 have overcome the previous 101 rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, 14, and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boucher et al (US Pat 6467341).

With respect to claim 8, Boucher et al discloses:
A method of logging a wellbore (figure 1; column 1, lines 9-11 state, “In particular the invention relates to the determination of wellbore caliper while a drilling process is taking place.” (emphasis mine); column 1, lines 60-63 state, “The readings are logged along with the position of the dipmeter at the time the readings are taken and this information is subsequently used to produce a three-dimensional image of the wellbore), comprising:
logging wellbore data with a sensor in a downhole tool including data related to a formation surrounding the wellbore over a period of time, the while drilling is taking place, the caliper tool 18 is controlled in such a manner as to produce, sensor readings representative of the accelerations experienced by the tool 18. By double integration of the sensor readings, the sensor readings can be converted into data representative of the radial position of the tool 18 relative to the wall 16 of the wellbore.” (emphasis mine). The sensor readings represent logged well data. The caliper tool 18 is a downhole tool. The fact that the operation occurs “while drilling is taking place” suggests that the logged well data is being collected over a period of time and is therefore correlated with a time parameter. Furthermore, column 4, lines 43-45 state, “As mentioned above, the acceleration readings are double integrated to produce data representative of the positions of the sensors 22 at the time that the accelerations were sensed.” Here, there is explicit teaching of logged well data being correlated to time. Please also note column 1, lines 50-63 and column 2, lines 58-62. Column 1, lines 50-63 state, “In use, the dipmeter is passed along the length of the wellbore and readings are taken and this information is subsequently used to produce a three-dimensional image of the wellbore.” Column 2, lines 58-62 state, “As the accelerometers are mounted in a known relationship to the drill bit, and as the drill bit defines the edges of the bore, the positions of the accelerometers are known and the acceleration readings taken 
determining, using a processor, a lateral position of the downhole tool with respect to the wellbore over the same period of time, the lateral position of the downhole tool correlated with the time parameter (column 3, lines 43-56 state, “It will be appreciated from FIG. 2 that preferably these sensors 24, 26 are oppositely oriented with respect to the longitudinal axis 12 relative to one another and a sensitive to lateral acceleration of the body 20 in a first direction 25 … The third sensor, denoted by reference numeral 28, is orientated to measure lateral acceleration in a direction 29 perpendicular to, or orthogonal to, the first direction 25 in which the sensors 24, 26 are sensitive to lateral acceleration.” As stated above, column 4, lines 43-45 correlates the positions of the sensors 22 with the time that the accelerations were sensed. Please note claim 8, which explicitly discloses a processor.)
associating, using the processor, the logged wellbore data with the tool position based on the time parameter (column 4, lines 43-56; Note also column 1, lines 50-63, which discloses well-known techniques in the art, and which states, “The readings are logged along with the position of the dipmeter at the time the readings are taken and this information is subsequently used to produce a three-dimensional image of the wellbore.” The association between logged well data, tool position, and time is well-known in the art.), generating calibrated wellbore data with respect to the 

With respect to claim 14, Boucher et al discloses:
further comprising logging the wellbore data during a logging while drilling or measurement while drilling operation (column 2, lines 47-48 state, “According to the present invention there is provided an accelerometer caliper while drilling arrangement …”; column 4, lines 3-9 state, “In use, while drilling is taking place, the caliper tool 18 is controlled in such a manner as to produce, sensor readings representative of the accelerations experienced by the tool 18.”)

With respect to claim 16, 
further comprising forming a wellbore image from associating the wellbore data and the tool position (Column 4, lines 46-50 state “As the positions of the sensors 22 are fixed relative to the drill bit, and as some information about the position of the drill bit is known … a three-dimensional image of the wellbore can be derived.”)

With respect to claim 17, Boucher et al discloses:
A downhole logging system (column 3, line 66; column 4, line 48; and column 4, line 67 all disclose the concept of “downhole” in the context of the logging system shown in figure 1)
a downhole logging tool (column 3, lines 57-67 state, “The tool body 20 …the bottom hole assembly may include a number of other components … the bottom hole assembly may include a bias unit 36 arranged to apply a side loading to the drill bit 10 to cause the formation of a curve in the wellbore (as shown), or it may include a downhole motor for rotating the drill bit …”)
a sensor configured to log wellbore data including data related to a formation surrounding a wellbore (figure 1, references 22, 24, and 26 show sensors ; column 1, lines 50-63 and column 2, lines 58-62) over a period of time, the logged well data correlated with a time parameter (column 4, lines 43-45); and 
an accelerometer configured to obtain the acceleration of the downhole logging tool over the period of time (column 4, lines 3-12 state, “In use, while drilling is taking place, the caliper tool 18 is controlled in such a manner as to produce, sensor readings representative of the accelerations experienced by the tool 18 … As the tool 18 is physically secured to the drill bit 10, the positions of the accelerometers 24 relative to the drill bit 10 are known and fixed.” Reference 22 and/or 26 can be used to represent the sensor from the previous limitation, while reference 24 can represent the accelerometer in the current limitation.)
a processing system comprising one or more processors (claim 8 discloses, “a controller/processor arranged to receive signals from the first and second accelerometers and a mud telemetry transmitter arranged to transmit data under the control of the controller/processor.”), the processing system configured to determine a lateral position of the downhole logging tool with respect to the wellbore from the acceleration of the downhole logging tool, wherein the position of a downhole logging tool is correlated with the time parameter (column 3, lines 39-56 disclose using sensors to measure lateral acceleration and column 4, lines 44-56 correlation the acceleration readings with sensor positions at the time that the accelerations were sensed, such that the position data can be used to derive a three-dimensional image of the wellbore. This suggests determining lateral position of the downhole logging tool with respect to the wellbore, since the three-dimensional image could not be created without knowing lateral position.)

With respect to claim 18, Boucher et al discloses:
wherein the processing system is further configured to associate the logged wellbore data with the position of the downhole logging tool based on the time parameter (column 4, lines 43-56), generating calibrated wellbore data with respect to the position of the tool (column 4, lines 3-9)

With respect to claim 19, Boucher et al discloses:
wherein all or a subset of the processors are located in the downhole logging tool (claim 8; the controller is disclosed in the context of “A bottom hole assembly …”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boucher et al (US Pat 6467341) in view of Martinez et al (US PgPub 20060113111).

	With respect to claim 15, Boucher et al discloses:
The method of claim 8 (as applied to claim 8 above)
With respect to claim 15, Boucher et al differs from the claimed invention in that it does not explicitly disclose: 
further comprising logging the wellbore data during a wireline operation
With respect to claim 15, Martinez et al discloses:
further comprising logging the wellbore data during a wireline operation (Paragraph 0005 discloses that it is well-known to use wireline tools for wellbore caliper devices, and the reference cites many examples of this from other previous art. Boucher et al teaches a caliper (abstract). Therefore, in view of the teachings of Martinez et al, as well as all the art that Martinez et al incorporates by reference, it would be obvious to use the caliper tool of Boucher et al during a wireline operation.)
With respect to claim 15, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Martinez et al into the invention of Boucher et al. The motivation for the skilled artisan in doing so is to gain the benefit of conveniently lowering the logging device into the wellbore.

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boucher et al (US Pat 6467341) in view of Barrow (US Pat 7055601).

With respect to claim 20, Boucher et al discloses:
The system of claim 17 (as applied to claim 17 above)
With respect to claim 20, Boucher et al differs from the claimed invention in that it does not explicitly disclose: 
wherein all or a subset of the processors are located in one or more above-ground facilities
With respect to claim 20, Barrow discloses:
wherein all or a subset of the processors are located in one or more above-ground facilities (column 4, lines 51-55 state, “In one embodiment the computer system is remote from the movable device, e.g. above ground. However, in another embodiment it is incorporated into the movable device, for example so that the movable device can behave autonomously.” This shows that locating the processor either above ground or in the downhole logging tool are obvious replacements.)
With respect to claim 20, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Barrow into the invention of Boucher et al. The motivation for the skilled artisan in doing so is to gain the benefit of allowing a user on land easier access to the computer system.

Allowable Subject Matter
Claims 1-7 and 9-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the following limitations, when considered as a whole, were not found, taught, or disclosed by the prior art. Dependent claim 9 
double integrating, using a processor, the measured acceleration of the tool over the period of time
obtaining, using the processor, a displacement of the downhole tool over the period of time from the double integration
fitting, using the processor, the displacement of the downhole tool over the period of time to a best fit curve, the best fit curve indicative of a lateral deviation of the wellbore
subtracting, using the processor, the best fit curve from the displacement of the downhole tool over the period of time, the difference between the best fit curve and the displacement of the tool being indicative of the position of the tool relative to the wellbore
Double integration of acceleration data is known in the field. For example, primary reference Boucher et al teaches, “By double integration of the sensor readings, the sensor readings can be converted into data representative of the radial position of the tool 18 relative to the wall 16 of the wellbore.”
Similarly, fitting to a best fit curve is known. Upon performing an update search, the examiner found the reference of Bahr et al (US Pat 6091500). Figure 4 of Bahr (as seen below) shows a cylindrical-like body with a best fit line running through the center line of the cylindrical-like body. Furthermore, column 5, lines 32-35 state, “The deviations of the centers of the inner circles from the centerline, the bow vectors, which 

    PNG
    media_image1.png
    534
    978
    media_image1.png
    Greyscale

There is an argument that just as Bahr teaches drawing a best fit line/curve through the center of a near cylindrical body, a best fit line could be drawn down the center line of a wellbore in Boucher to indicate lateral deviation of the wellbore. 
However, the claimed invention also states, “subtracting, using the processor, the best fit curve from the displacement of the tool over the period of time, the difference between the best fit curve and the displacement of the tool being indicative of the position of the tool relative to the wellbore.” 
Bahr et al does teach “subtraction.” Column 5, lines 30-32 state, “The inner surface straightness is then determined by subtracting the wall thickness from the OD.” However, this disclosure of subtraction is not directed to subtracting a best fit curve from a displacement of a tool. Rather, this subtraction deals with subtracting a wall thickness from the outside diameter of the tube.” Therefore, the examiner did not consider it 
Bahr et al also teaches “deviations of the center of the inner circles from the centerline, the bow vectors, which are shown in FIG. 4 as elements 41 are determined by fitting the circle centers, by a least squares method, to the body centerline.” (column 5, lines 32-33). While an obviousness argument could be made that “deviation from a center line” is a type of result that subtracts a best fit line/curve from data, the examiner did not consider it proper to incorporate such a teaching into the primary reference of Boucher.
Reference 41 represent vectors that represent bow in a tube. Bahr does not teach anything about wellbores, nor does it teach anything about position sensors or lateral deviation of any kind, let alone deviation due to sensor position data. Although the best fit line of Bahr figure 4, is drawn through a center line of a cylindrical body, the vector 41 appears to represent what it happening on the outer edges of the tube and not the center. It was not clear to the examiner why incorporating the teachings of Bahr would necessarily result in drawing a best fit line through the center of the wellbore, as opposed to being drawn through the data in some other fashion. And if the best fit line is not drawn through the center of the wellbore, it would not necessarily be indicative of a lateral deviation of the wellbore, nor would the difference between the best fit curve and the displacement of the tool be indicative of the position of the tool relative to the wellbore. The examiner determined that combining Bahr with Boucher to arrive at the combination of above claimed limitations required one too many intuitive leaps to arrive at the claimed invention. 

While the individual pieces of the limitations, in a vacuum, might have existed, the combination of 1) double integration of the measured acceleration; 2) obtaining displacement from the double integration; 3) fitting the displacement to a best fit curve; and 4) subtracting the best fit curve from the displacement of the tool over the period of time was not found, taught, or disclosed by the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 10/15/21 have been fully considered but they are not persuasive.
With respect to the drawings, the applicant responded to the drawing objection regarding reference 108. However, there was no response regarding the drawing objection regarding references 400 and 504a. It is requested that the applicant also respond to this drawing objection.
With respect to the claim objections, the applicant amended claim 1 to address the informalities. However, the informality that caused the basis of the previous objection was not addressed. Specifically, the “with” in “with relative” should be removed. The objection is therefore maintained. A new claim objection with respect to claim 8 was also made.

First, it should be noted that the applicant appears to be reading in unclaimed meaning into the broadly-worded claims. Simply reciting logging wellbore data that includes data related to a formation surrounding a wellbore over a period of time” is not the same thing as “logging measurement versus depth or time, or both, of one or more physical quantities in or around a well.” In addition, the applicant’s argument appears to contextualize Boucher as only being concerned with the position of a tool within the well and not with wellbore logging itself. However, Boucher clearly discloses its teachings in the context of wellbore logging. For example, column 1, lines 56-63 state, “Other sensors arranged to measure the deviation and direction of the wellbore may also be provided … the readings are logged … to produce a three-dimensional image of the wellbore.” See also, column 2, lines 58-62, which explicitly state, “the positions of the accelerometers are known and the acceleration readings taken using the accelerometer can be used to ascertain the shape of the wellbore.”
Since Boucher teaches what the applicant claims it lacks, the applicant’s arguments are not persuasive. 

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148. The examiner can normally be reached M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/LEONARD S LIANG/Examiner, Art Unit 2862                                                                                                                                                                                                        02/09/22


/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865                                                                                                                                                                                                        02/28/2022